Granger, J.
The indictment referred to in the statement of the ease has been tried in Tama county, resulting in a verdict and judgment against the plaintiff in this suit, and on appeal to this court the judgment of the district court was affirmed. State v. Smith, 82 Iowa, 423. The ground upon which it is urged in this proceeding that the district court of Tama county was without jurisdiction of the offense charged in the indictment is that the act constituting the offense was done or committed in Marshall county, and that upon which it is urged that the indictment does not charge an indictable offense is that the acts do not constitute “a public or common nuisance.” These questions upon the grounds urged are ruled and settled adversely to the appellant in the appeal referred to, and they are the only questions to be considered.
This case was submitted before the determination of the appeal, which probably accounts for this cause being submitted to us. Affirmed.